Citation Nr: 9934473	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-20 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement for service connection for heart disease.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In December 1996 the Board concluded that the veteran's claim 
for service connection for heart disease was well-grounded 
and remanded it for further development.  This appeal has 
been returned to the Board for disposition.


FINDING OF FACT

Competent medical evidence does not demonstrate that the 
veteran's current heart disease was incurred in or aggravated 
by active military service or shown within one year after 
separation from service.


CONCLUSION OF LAW

The claim for service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain a portion of the veteran's service medical 
records, which are presumed lost in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  There is no indication of the existence of any 
other alternative service records including records from the 
Surgeon General's Office (SGO).

The available service record consists of an examination 
report at separation, which shows the veteran had no 
cardiovascular abnormalities.  He had normal blood pressure 
while sitting and laboratory findings revealed chest x-ray as 
negative.

From June 1974 to July 1974 the veteran was hospitalized at a 
private medical facility for approximately two weeks.  Vital 
signs on admission revealed blood pressure of 110/60, pulse 
was 100 and irregularly irregular.  Carotids were 2+ over 2+ 
with no thyromegaly.  Examination of the heart revealed the 
posterior myocardial infarction to be in atrial fibrillation 
with an extremely irregular rate.  On auscultation the 
veteran's rate was noted to vary between 140 and 40 within a 
5-minute period of time.  No murmurs were heard and no 
gallops were evident.

X-rays of the heart were felt to be within normal limits.  
Fluoroscopy of the heart was felt to be within normal limits.  
EKG showed rhythm to be atrial fibrillation alternating with 
a slow sinus rhythm and both aberrant and ventricular extra 
beats.  The diagnosis was sick sinus syndrome.

It was recommended that the veteran have a pacemaker inserted 
but he emphatically refused.  It was noted that his prognosis 
without the insertion of a pacemaker was poor.

The veteran received post-service treatment at a VA hospital 
for approximately three weeks in July 1975.  He was diagnosed 
with organic heart disease.  The etiology was noted as sick 
sinus syndrome and arteriosclerotic cardiovascular disease.  
It was noted in the subjective history of the hospital 
summary that he had a ten-year history of palpitations for 
about four hours associated with light headedness plus chest 
tightness, provoked with exertion, occurring every other day.  
It was further noted that prior medical records revealed a 
workup in November 1973 and July 1974 concerning a heart 
condition.  Examination revealed his blood pressure was 
142/100 and his pulse 85.  His neck veins were flat and 
carotid pulse was full without bruits.  His lungs were clear 
and his heart was normal.  Electrocardiogram (EKG) revealed 
atrial fibrillation rate with response of 120 with short runs 
of sinus bradycardia rate of 40, plus possible true posterior 
myocardial infarction.  His bundle study revealed no evidence 
for pre-excitation syndrome or re-entrant tachycardia. 

The veteran was treated intermittently at a VA Medical Center 
(MC) from March 1983 to November 1998 for a cardiovascular 
condition.  A cumulative evaluation of the medical treatment 
reports for this period reveal the veteran was monitored and 
treated predominantly for symptoms of organic heart disease 
diagnosed as sick sinus syndrome, or arteriosclerotic heart 
disease with hypertension and paroxysmal atrial fibrillation.

In June 1983 the veteran was hospitalized for three days at 
VAMC.  It was noted that the he went into supraventricular 
tachycardia at a rate of 140 and then spontaneously converted 
to normal sinus rhythm.  He was put on medications and 
remained asymptomatic with occasional premature ventricular 
contractions.  The diagnoses were a long history of chronic 
intermittent atrial fibrillation overt normal sinus rhythm 
and sick sinus syndrome.

The veteran filed an informal claim for entitlement to 
service connection for heart disease in November 1992.  He 
contended that his heart condition was worsening.  

In January 1993, the veteran underwent an invasive cardiology 
examination, by a private physician, that revealed a normal 
right and left coronary artery, a normal left ventricle and 
probably bicuspid aortic valve with 1+ aortic regurgitation.  
An EKG revealed cardiac dimensions and functions as grossly 
normal.  Ejection fraction was estimated at 50 to 60 percent.  
It was noted that there was some mild inferior and posterior 
hypokinesis.  The pericardium was normal.  The aortic valve 
was normal.  The mitral valve was slightly thickened but 
opened well.  There was no clear-cut commissural fusion.  The 
Doppler Flow Study revealed a trace of mitral regurgitation, 
and a trace of aortic regurgitation.  It was noted that the 
mitral valvular inflow was not interrogated and the mitral 
valve area could not be calculated.

In a January 1993 statement to the RO, the veteran asserted 
that following service he suffered atrial heart fibrillation 
and dangerous heart arrhythmias at the following places: 
Lockheed Aircraft, from 1953 to 1956 and 1959 to 1960; 
California State Polytechnic College, from 1956 to 1959; Ann 
Munhall, Huntington Memorial Hospital, from 1960 to 1965; 
McDonnell Douglas Aerospace, from 1965 to 1968; and 
Macrodata, Division of Cutler Hamer, from 1972 to 1974.  He 
further asserted that he is completely disabled by his heart 
problems due to daily episodes of atrial fibrillations and 
dangerous heart arrhythmias.  He stated that he is claiming 
"total service connected disability compensation."

In March 1993 the veteran was admitted to VAMC with a heart 
rate of 130.  He reported decreased symptoms with his atrial 
fibrillation episodes being reduced from 3 to 4 times per 
day, lasting 1 to 2 hours, to 1 episode per day, lasting 1/2 
hour, since he started amiodarone.  It was noted that the 
atrial fibrillation appears to be exertional.  The diagnoses 
were longstanding paroxysmal lone atrial fibrillation and 
bicuspid aortic valve.

In January and March 1993 the veteran underwent a Holter 
monitor study.  The January report, in pertinent part, showed 
that the veteran's underlying sinus rhythm was normal.  His 
heart rate was 120-170 beats per minute (bpm).  The March 
report, in pertinent part, showed his underlying sinus rhythm 
was normal.  His average heart rate was 76 bpm.  There were 
rare pre-ventricular contractions (PVCs) isolated and 
couplets.  There was rare supraventricular tachycardia 
isolated and nonsustained runs.  Episodes of atrial flutter 
with 2:1 conduction block was noted.  It was also noted that 
the veteran noted no symptoms in the diary.

The veteran submitted a substantive appeal to the Board in 
April 1994.  On appeal he contended that since the Korean War 
he had had serious heart problems that had required repeated 
hospitalization and have prevented him from working for the 
last 20 years.  He stated that while in service, his heart 
problems caused him to pass-out on the roadside where he was 
picked up by an ammunition truck.  He further stated that he 
had been unable to locate his buddies or officers to verify 
the incident but that he is looking for a nurse who later 
treated him.

In a December 1996 decision, the Board remanded the veteran's 
appeal to the RO for further development.  In accordance with 
the remand the RO obtained records from VAMC and some of the 
private medical facilities identified by the veteran.  There 
were other private medical providers identified by the 
veteran whose records the RO was unsuccessful in obtaining.  
These latter records pertained to reported periods of 
treatment from 1953 to 1968.  The RO informed the veteran of 
its inability to obtain such records in a December 1998 
letter and requested the veteran obtain and submit the 
records as soon as possible.  In a September 1999 
Supplemental Statement of the Case, the RO reported that the 
request to the veteran for assistance with obtaining said 
records had gone unanswered.

Criteria

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).


Analysis

In its previous remand the Board determined that the 
veteran's claim was well grounded.  That determination was 
based on the fact that the veteran was competent to report 
his symptoms in service as well as a continuity of 
symptomatology subsequent to service.  However, the Board 
made its determination prior to the decisions of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Savage and Clyburn.  In 
those decisions the Court held that a lay person, was 
competent to report inservice symptomatology and a continuity 
of symptomatology.  However, the Court also held that, in 
general, competent evidence would be necessary to link the 
continuity of symptomatology to a particular current 
diagnosis. 

In the instant case, the veteran has reported a continuity of 
symptomatology, but there is no competent evidence linking 
that symptomatology to a currently diagnosed heart disease.  
Similarly, there is no competent evidence linking any 
currently diagnosed heart disease to service, including the 
symptoms the veteran reportedly experienced in service.

A careful evaluation of the medical evidence of record shows 
that the veteran first received treatment for a heart 
condition in 1973, more than 19 years after service.  No 
clinical data has been received showing a diagnosis of or 
treatment for a heart condition between service and noted 
treatment in 1973.

The veteran asserted that he suffered atrial heart 
fibrillations and dangerous heart arrhythmias at a private 
facility within the year of his separation from military 
service in 1953.  However, the veteran has failed to produce 
these records and an attempt by VA to obtain them was 
unsuccessful.  The veteran's statement of what treatment and 
diagnoses he received constitutes medical hearsay and would 
not of itself be competent medical evidence because 
"filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Consequently, there is no competent medical evidence 
of record of the existence of a heart condition within the 
year following the veteran's military service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  

The only evidence of record of a medical link between the 
veteran's heart condition and service or treatment for a 
heart condition within the year following service are 
statements by the veteran.  As cited above, a lay person has 
no competence to offer an opinion as to the issue of medical 
causation.  Espiritu, supra.

The Robinette Court held that 38 U.S.C.A. § 5103(a) imposes 
an obligation upon VA to notify an individual of what is 
necessary to complete the application in the limited 
circumstances where there is an incomplete application that 
references other known and existing evidence.  Robinette, 8 
Vet. App. at 79-80.  The nature and extent of that obligation 
depend on the particular circumstances of each case.  For 
instance, in Robinette, VA was on notice of a physician's 
statement as recounted by a veteran to VA.  Id. at 80.  In 
the instant case the duty imposed under 38 U.S.C.A. § 5103, 
was satisfied by the Board's remand and by the RO's notice to 
the veteran to submit additional evidence that he had 
referenced.

In the absence of competent evidence of a nexus between a 
current heart disease and service, or of a nexus between the 
veteran's reported continuity of symptomatology and a current 
heart disease; the claim is not well grounded and must be 
denied.


ORDER

Entitlement for service connection for heart disease is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

